IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                           No. 99-30055
                                         Summary Calendar


GRACE CLENNON,
on behalf of Kalisha Clennon,

                                                                                  Plaintiff-Appellant,

                                                versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                                                                Defendant-Appellee.

                           ____________________________________

                            Appeal from the United States District Court
                               for the Eastern District of Louisiana
                                    USDC No. 97-CV-3807-T
                           _____________________________________

                                         November 15, 1999

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Grace Clennon appeals from the district court’s decision granting summary judgment for the

Commissioner of Social Security in her action for judicial review o f the Commissioner’s denial of

supplemental security income (SSI) benefits to Clennon’s daughter Kalisha. Clennon argues that the

Commissioner’s decision was not supported by substantial evidence.

       The record contains subst antial evidence supporting the Commissioner’s conclusion that

Kalisha’s impairments did not result in marked and severe functional limitations. See 42 U.S.C. §

1382c(a)(3)(C)(I). Because the Commissioner’s decision was supported by substantial evidence,

Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992), the decision of the district court is affirmed.


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
AFFIRMED.